DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 5/24/2021:
Claims 9-17 are pending in the current application.  Claims 9, 13, and 16 have been amended, Claims 1-8 are cancelled and Claim 17 stands withdrawn.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	Claim 9 recites an ion-exchanging membrane having a first face, and then recites “the membrane” and “the second face”.  These limitations are considered clear and having antecedent basis because the skilled artisan would understand that there is only one membrane being discussed in the claim; hence “the membrane” is understood to be the ion-exchanging membrane.  Similarly, the membrane of the instant invention is understood to be a planar object having only two faces; hence “the second face” would be understood by the skilled artisan to be the face opposing the claimed first face.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the edge of the membrane along the periphery of the membrane" There is insufficient antecedent basis for this limitation in the claim and the claim is therefore unclear because there are multiple edges along the periphery of the membrane.   Claims 10-16 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103

7.	Claims 9-16 are rejected under 35 U.S.C. 103 as being obvious over Matsuoka US PG Publication 2003/0078157.
Regarding Claim 9, Matsuoka teaches a method of manufacturing a membrane-electrode assembly for a fuel cell, the method comprising the steps of 
Depositing a chemical catalyst element (catalyst layer) 4a on a first face of an ion-exchanging membrane (hydrogen-ion conductive polymer membrane) 1 being held on a support film (shape-retaining film) 2 
Ungluing the membrane 1 from the support film 2 (see Figs 3C and 3D and paras 0117-0118), the term “adhered to” being used to describe how 1 is attached to 2, indicating the removal of 2 from 1 would necessarily include “ungluing” ;.
Inserting the membrane between two reinforcing elements (gaskets) 20a/20b positioned so as to sandwich the edge of the membrane 1 along the periphery of the membrane 1 (Fig. 3e) (the Office notes that one reinforcing element 20a is placed on the membrane before the support film is removed but this step is not excluded by the open language of the claims);
Depositing the chemical catalyst element 4b on the second face of the membrane only on a central part of the second face of the membrane (Figs. 3d-3e) (see paras 0113-0123).
Matsuoka fails to specifically disclose depositing the chemical catalyst element on the second face of the membrane only on a central part of the second face of the membrane as a step coming after step (c).   However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to place the gasket 20b on the second face of the membrane before depositing the catalyst in order to avoid wasting space by accidentally placing catalyst underneath a gasket since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  (see MPEP § 2144.04).
Regarding Claims 10 and 15, Matsuoka discloses that the chemical catalyst element is a paste that is thin enough such that it is screen-printed or sprayed (so can be considered to be thin enough to be an ink or to contain a thick catalyst ink) comprising platinum, water, and solvents (see paras 0047, 0097 and 0100-0101). 
Regarding Claims 11 and 12, Matsuoka discloses that the support film is a film made of polyethylene terephthalate (para 0093), which is a plastic material.
Regarding Claim 13, the first face of the membrane can be considered that which is exposed through the gasket, and so step (a) comprises continuous deposition over all of the first face of the membrane.
Regarding Claim 14, Matsuoka does not specifically recite that step (b) starts after a predetermined time after completion of step (a).  However, the skilled artisan would have been capable of selecting a time (including “directly after” or the like) to start step (b) of Matsuoka in order to ensure sufficient stabilization of the membrane and to ensure that by selecting a time, step (b) would be carried out such that productivity of the process is not sacrificed and high output in the production process is ensured.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 16, the reinforcing elements 20a/20b are gaskets, and so the portions of these elements that actually seal the membrane are considered seals (see para 0073). 
Response to Arguments
8.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/LISA S PARK/
Primary Examiner, Art Unit 1729